

114 S116 IS: Telephone Excise Tax Elimination Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 116IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the excise tax on telephone and other
 communications services.1.Short titleThis Act may be cited as the Telephone Excise Tax Elimination Act of 2015.2.Repeal of excise tax
			 on telephone and other Communications Services(a)In
 generalChapter 33 of the Internal Revenue Code of 1986 is amended by striking subchapter B.(b)Conforming
 amendments(1)Section 4293 of the Internal Revenue Code of 1986 is amended by striking chapter 32 (other than the taxes imposed by sections 4064 and 4121) and subchapter B of chapter 33, and inserting and chapter 32 (other than the taxes imposed by sections 4064 and 4121),.(2)Subsection (e) of section 6302 of such Code is amended—(A)in the subsection heading, by striking Communications Services and,(B)in paragraph (1), by striking section 4251 or, and(C)in paragraph (2)—(i)by striking 4251, 4261, and inserting 4261, and(ii)by striking bills rendered or.(3)Section 6415 of such Code is amended by striking 4251, 4261, or 4271 each place it appears and inserting 4261 or 4271.(4)Paragraph (2) of section 7871(a) of such Code is amended—(A)in subparagraph (B), by inserting or at the end,(B)by striking subparagraph (C), and(C)by redesignating subparagraph (D) as subparagraph (C).(5)The table of subchapters for chapter 33 of such Code is amended by striking the item relating to subchapter B.(c)Effective
 dateThe amendments made by this section shall apply to amounts paid pursuant to bills first rendered more than 90 days after the date of the enactment of this Act.